Case 3:17-cV-06282-VC Document 116 Filed 02/27/19 Page 1 of 1

DECLARATION OF LORI NIXON SUPPLEMENTING FlNANCIAL

AFFIDAVIT

l, Lori Nixon, hereby declare as follows:

l. I have personal knowledge of the following and, if called as a witness, can testify
thereto if called.

2. l have been represented by United for Equality and Afflrmative Action Legal Defense

Fund (UEAALDF) on a pro bono basis, for my challenge to Judicial Watch’s Public

Records Act request.

l declare under the penalty of perjury, under the laws of the United States of America that
w . o ‘t
the foregoing is true and correct. Executed this 2a day of l:`€ ll/YU Ol Y;/! 2 [ m

Berkeley, California.

 

 

"\./ " . .
K L0r1 leon

